Title: To John Adams from Francis Dana, 25 February 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgFeby: 14th 1783. OS. [25 February N.S.]

I received by the last post Copies of several Resolutions of Congress, from Mr: Thaxter. None of them seem to be of any present importance since the peace, except that of the 14th: of Septr. last, relative to our Loans in Europe. This must not occasion any change in the Credit you & the Dr: have engaged to me. I shall still rely upon it. There can be no doubt but that Congress will approve of our conduct whenever they shall be informed of the circumstances. I have written again by this days post to Mr: Livingston upon the subject; and I early informed him that I shou’d apply to you & the Dr: for the Money, and have since written to him that you had consented to advance it: So that they will expect it, and be prepared for it. I shall therefore rely upon it especially as the resolution came on without any intimations from you to the contrary
Will it surprise you to learn that I am advised to remain in status quo, till the British Minister here has in form communicated to this Court the signature of the Preliminaries of Peace? This is the very Truth, and is the only good reason I can give for remaining so— I hope for the pleasure of seeing you at the Hotel des Etats-Unis at the Hague, in course of the summer on my route for America; when I shall bid an eternal Adieu to Europe
I shou’d be anxious about your Son of whom I have heard nothing since the 13th: of Decr: was it not that we have had no posts from Sweden since his last letter. However he might have written to me from Hamborô or some other station on his rout, as I desired him to do. Pray give my thanks to Mr: Thaxter for the trouble he has taken to copy and forward the abovementioned Resolutions of Congress. The originals I shall not want. He will always use his discretion in matters of that sort.
I am Dear Sir, with the greatest esteem / Your most obedient humble Servant,
FRA DANA
